IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
REGINA KRICKBAUM PETITIONER
v. No. 1:18CV19-GHD-RP
STATE OF MISSISSIPPI, ET AL. RESPONDENTS
MEMORANDUM OPINION

This matter comes before the court on the pro se petition of Regina Krickbaum for a Writ of
habeas corpus under 28 U.S.C. § 2254. The State has moved to dismiss the petition for failure to state
a claim upon which relief could be granted The petitioner has not responded, and the deadline to do
so has expired. The matter is ripe for resolution. For the reasons set forth below, the State’s motion to
dismiss will be granted, and the instant petition for a Writ of habeas corpus will be dismissed

Habeas Corpus Relief Under 28 U.S.C. § 2254

The writ of habeas corpus, a challenge to the legal authority under Which a person may be
detained, is ancient Duker, The English Origins of the Writ of Habeas Corpus: A Peculiar Path
to Fame, 53 N.Y.U.L.Rev. 983 (1978); Glass, Historical Aspects of Habeas Corpus, 9 St. John's
L.Rev. 55 (1934). It is “perhaps the most important writ known to the constitutional law of
England,” Secretary of State for Home Affairs v. 0 ’Brien, A.C. 603, 609 (1923), and it is equally
significant in the United States. Article I, § 9, of the Constitution ensures that the right of the
writ of habeas corpus shall not be suspended, except when, in the case of rebellion or invasion,
public safety may require it. Habeas Corpus, 20 Fed. Prac. & Proc. Deskbook § 56. Its use by

the federal courts was authorized in Section 14 of the Judiciary Act of 1789. Habeas corpus

principles developed over time in both English and American common law have since been

codified:

The statutory provisions on habeas corpus appear as sections 2241 to 2255 of the

1948 Judicial Code. The recodification of that year set out important procedural

limitations and additional procedural changes were added in 1966. The scope of the

writ, insofar as the statutory language is concerned, remained essentially the same,

however, until 1996, when Congress enacted the Antiterrorism and EH`ective Death

Penalty Act, placing severe restrictions on the issuance of the writ for state prisoners

and setting out special, new habeas corpus procedures for capital cases. The changes

made by the 1996 legislation are the end product of decades of debate about habeas

corpus.
Id. Under 28 U.S.C. § 2254, a federal court may issue the writ when a person is held in violation of
the federal Constitution or laws, permitting a federal court to order the discharge of any person held by
a state in violation of the supreme law of the land. Frank v. Mangum, 237 U.S. 309, 311, 35 S. Ct.
582, 588, 59 L. Ed. 969 (1915).

Facts and Procedural Posture

Regina Krickbaum is in the custody of the Mississippi Department of Corrections (“MDOC”)
and is currently housed at Central Mississippi Correctional Facility in Pearl, Mississippi On April 7,
2006, she pled guilty to armed robbery in Clay County Circuit Court and was sentenced to serve a
term of eighteen (18) years in the custody of the Mississippi Depaltment of Corrections (“MDOC”).
See ExhibitA1 (Sentencing Order in Clay County Circuit Court Cause Number 8755). As such, Ms.
Krickbaum’s l\/[DOC Inrnate Tirne Sheet reflects a discharge date of July 22, 2023. See Exhibit B.

On November 21 , 2017, she filed the instant petition for a writ of habeas corpus, raising the

follows grounds for relief, pro se:

Ground One: MDOC SOP 25-15-G/C0nditional Medical Release Violates

 

' The exhibits referenced in the instant memorandum opinion may be found attached to the State’s
motion to dismiss.
_ 2 -

U.S.C.A. 8th for cruel punishment

Ground Two: MDOC SOP 25-15-G/Conditional Medical Release Violates
U.S.C.A. 8“‘ for excessive fines.

Ground Three: MDOC SOP 25-15-G/Conditi0nal Medical Release Violates
U.S.C.A. 8“' against disproportionate punishment

Ground Four: MS ST § 47-7-3 for parole eligibility violates U.S.C.A. 14th
for equal protection

See ECF Doc. 1.

In the instant petition, Ms. Krickbaum does not challenge the merits of her armed robbery
conviction Id. Instead, she seeks “conditional early release” or an “arnended order for parole
eligibility” based on her medical condition. Id. at 15. ln support of her claims in Grounds One, Two,
and Three, Ms. Krickbaum alleges that the MDOC “tortures her with inadequate medical care due to
financial constraints,” that “proper medical care has been delayed and denied as punishment for fees,”
and that she is facing a “disproportionate punishment” because “when one’s health jeopardizes one’s
life,” her “prison sentence now makes the judgment literally ‘life.”’ See ECF Doc. l.

She originally filed her petition in the United States District Court for the Southem District of
Mississippi. However, on February 5, 2018, the Southem District transferred the case to this court as
“the more convenient forum for resolving this Habeas Corpus Petition,” as Ms. Krickbaum’s
conviction was hom the Circuit Court of Clay County, Mississippi (located in the Northem Distn'ct of
Mississippi.) ECF Doc. 8 at 2-3 (citing Bell v. Watkz'ns, 692 F.2d 999, 1013 (5“‘ Cir. 1983)).

In addition, the Southem District found that, to the extent Ms. Krickbaum is seeking speedier
release from incarceration, she must pursue such relief through a petition for writ of habeas corpus.
ECF Doc. 8 at l (citing Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995)). The Southem District also

found that, to the extent Ms. Krickbaum wishes to challenge the conditions of her conlinement, she

-3_

must pursue those claims in an action under 42 U.S.C. § 1983. Id. Therefore, the Southem District
dismissed “without prejudice, any conditions of confinement claims Petitioner may be asserting in her
habeas Petition.” Id. at 1-2 (citing Lineberry v. United States, 380 F. App’x 452, 453 (5“' Cir. 2010)
(finding inmate’s claim that he is entitled to be released because the conditions of his confinement
subject him to cruel and unusual punishment properly dismissed from habeas corpus case)). The
Southem District further held that, “to the extent Petitioner is asserting conditions of confinement
claims, these claims are dismissed without prejudice.” ECF Doc. 1 at 3.

The Southern District’s order did not delineate which grounds were dismissed horn the
petition as “conditions of confinement claims.” See ECF Doc. 8. The court construes Ms.
Krickbaum’s claims in Grounds One and Two, that the MDOC “tortures her with inadequate medical
care due to financial constraints,” and that “proper medical care has been delayed and denied as
punishment for fees,” as challenges to the conditions of her confinement 'Ihus, these claims have
previously been dismissed and are not properly before the court on federal habeas corpus review. See
ECF Doc. 8 at 1-2 (citing Lineber)jy, 380 F. App’x at 453). The court will, however, address Ms.
Krickbaum’s request for “conditional early release,” as well as her claims in Grounds 'I'hree and Four.

Conditional Early Release
In her petition, Ms. Krickbaum does not challenge the merits of her armed robbery conviction.
Instead, she seeks “conditional early release” or an “amended order for parole eligibility” based on her
medical condition. She claims in her petition that she has previously sought her requested relief
through the MDOC Adrninistrative Remedy Program (“ARP”), but that she “did not qualify as a
terrninally ill patient,” so herARP was denied, and she was referred to the courts. ECF Doc. l at 5.

Ms. Krickbaum also claims that she has filed other post-conviction actions in the Clay County Circuit

_4_

Court seeking relief. The court sets has summarized the underlying proceedings below.

On November 2, 2016, Ms. Krickbaum filed a “Motion for Sentence Reconsideration,” which
was docketed in Clay County Circuit Court Cause Number 2016-0221. See Exhibit C. ln her motion,
she stated that she had served over eleven years of her mandatory eighteen-year sentence and
requested that she be “granted time served” for her sentence, based upon her involvement in various
programs and resulting rehabilitation Id. On January 17, 2017 , the Clay County Circuit Court
construed Ms. Krickbaum’s motion as a “Petition for Conditional Release,” declined to amend any
aspect of the sentence, and dismissed the post-conviction action See Exhibit D.

On June 20, 2017 , Ms. Krickbaum submitted a grievance through the MDOC ARP, seeking an
early conditional release based on her health issues. See Exhibit E. The grievance records attached to
the State’s motion to dismiss show that Ms. Krickbaum received a First Step Response, on July 17,
2017, advising her that she did not have a parole or earned release supervision date on her armed
robbery sentence, Ia'. According to the attached documents, Ms. Krickbaum failed to proceed to the
Second Step of the ARP; therefore, this ARP grievance was closed at the First Step. Ia'.

On August 14, 2017, Ms. Krickbaum filed another “Petition for Post-Conviction Relief,”
seeking an early conditional release under “[MDOC] Policy Number 25-15-G, Conditional Medical
Release, and Miss. Code Ann. § 47-7-3 Parole Eligibility,” which Was docketed in Clay County
Circuit Court Cause Number 2017-0151. See Exhibit F. On October 9, 2017, the Clay County Circuit
Court dismissed Ms. Krickbaum’s post-conviction motion, finding that the court was without power
to grant her request for a conditional medical release because “there is no legal authority for it.” See
Exhibit G. On November 21, 2017, the same day on which Ms. Krickbaum filed the instant federal

habeas corpus petition, she filed a “Motion to Appeal Order to Disrriiss PCR.” See Exhibit H. On

_5-

February 6, 2018, the Clay County Circuit Court entered an “Order Allowing Defendant to Appeal In
Forma Pauperis.” See Exhibit I. A review of the Mississippi Supreme Court’s docket, as available on
the court’s website, reflects that Ms. Krickbaum did not file a notice of appeal.2

Early Release Due to Medical Condition Is an Issue of State Law

To maintain a petition for habeas corpus, an inmate must be deprived of some right secured to
her by the Constitution or the laws of the United States. 28 U.S.C. § 2254(a); Irvz'ng v. Thz'gpen, 732
F.2d 1215, 1216 (5th Cir. 1984); Trussell v. Estelle, 699 F.2d 256, 259 (5th Cir. 1983) (intemal
quotation marks omitted); Baker v. McCollan, 443 U.S. 137 (1979). Should a petitioner fail to
identify such a right, then she has not stated a valid claim for habeas corpus relief, and the ground for
relief must be dismissed lrving, supra at 1216. In addition, “[a] petition for federal habeas corpus
relief based on any argument that state courts are incorrectly applying their own law ... [does not state
a claim] for relief.” Wansley v. Mississippi Dept. of Corrections, et al., 769 F.3d 309, 312 (5th Cir.
2014) (citations omitted).

In this case, Ms. Krickbaum’s claim for relief - eligibility for parole and conditional early
release because of her medical condition - are based solely upon state law. Simply put, release &om
prison based upon declining health is not a federally-protected right. The Supreme Court has made
this clear, holding, “[t]here is no constitutional or inherent right of a convicted person to be
conditionally released before the expiration of a valid sentence.” Greenholtz v. Neb. Penal Inmates,

442 U.S. l, 7 (1979); see also Payne v. American Correctional Ass'n, No. 3:11CV389-CWR-FKB,

 

2 According to the Mississippi Supreme Court’s docket, the only action Ms. Krickbaum filed in the
state appellate courts is an appeal from a July 17, 2007, Order denying Krickbaum’s “Motion for
Records and Transcrip ” regarding her guilty plea on the armed robbery charge in Clay County. The
Mississippi Court of Appeals ultimately dismissed Ms. Krickbaum’s appeal without prejudice for lack
of jurisdiction See Exhibit J.

_6_

2011 WL 5872956 at *3-4 (S.D. Miss. Nov. 23, 2011) (42 U.S.C. § 1983 case discussing issue of early
conditional medical release); Lambert v. Woodall, No. 1:14CV276-MTP, 2015 WL 7313411, at *4
n.18 (S.D. Miss. Nov. 19, 2015) (same).

The MDOC Standard Operating Procedure (“SOP”) regarding conditional medical release
upon which Krickbaum relies, and the applicable state statute, Mississippi Code Annotated section
47-7-4, state that conditional medical release from prison may be granted solely by the MDOC
corrunissioner and medical director. See Exhibit K (MDOC SOP 25-15-(3; Conditional Medical
Release); see also Miss. Code Ann. § 47-7-4. Thus, neither the MDOC SOP nor the state statute
authorize the courts to order state prison authorities to release an inmate for medical reasons. The
policy and statute make clear that any such release is within the discretion of the married prison
authorities The issue is thus one of state law, and the court cannot exercise jurisdiction to decide it.

Under limited circumstances, an inmate may qualify for conditional medical release in the sole
discretion of the commissioner and the medical director of MDOC. See Exhibit K; see also Miss.
Code Ann. § 47-7-4. However, this type of conditional release is reserved for terininally ill inmates
and (a) for those with “significant permanent physical medical condition[s] with no possibility of
recovery;” (b) for those whose “further incarceration will serve no rehabilitative purposes;” and (c) in
situations where “the state would incur unreasonable expenses as a result of his or her continued
incarceration.” Id. Ms. Krickbaum does not identify her medical conditions; instead, she merely
quotes the language above. Even if she did, as explained above, she must seek relief from the
commissioner and the medical director of the MDOC, not the courts. ld. Thus, Ms. Krickbaum’s
claims regarding conditional early release based on her medical condition must be dismissed with

prejudice for failure to state a claim upon which relief may be granted

_7-

A Challenge to Parole Eligibility in Mississippi Cannot
Form the Basis for Federal Habeas Corpus Relief

Ms. Krickbaum’s challenge regarding her parole eligibility is likewise an issue of Mississippi
law. As such, Ms. Krickbaum has not alleged the deprivation of an interest protected under federal
law. The Mississippi parole statutes, Mississippi Code Annotated section 47-7-1, et seq. , (1972), as
amended, bestow absolute discretion on the parole board; therefore, a prisoner has no constitutionally
protected liberty interest in parole. See Wansley, 769 F.3d 309 at 312 (“Parole, however, is
discretionary in Mississippi, so prisoners in the state have no liberty interest in parole”); see also
Scales v. Mississippi State Parole Board, 831 F.2d 565, 566 (5th Cir. 1987) (“ln Mississippi, the
absolute discretion conferred on the Parole Board affords a prisoner no constitutionally recognized
liberty interest” in parole.); Irvz`ng, supra, (“...the Mississippi [parole] statute does not create any
constitutionally protected liberty interest in parole to which procedural due process considerations
attach.”); Smith v. Mssissippi Parole Board, 478 F. App’x 97, 2017 WL 1645457 (5“‘ Cir. May 10,
2012) (unpub.) (“Mississippi [parole] statutes do not create a liberty interest and federal due process
rights are not implicated by the denial of parole and the procedures by which parole is denied.”).

Hence, parole in Mississippi is not a right, but an act of grace, which the Parole Board may
grant under statutory guidelines lndeed, the Parole Board is an entity independent from the
sentencing court1 “[b]y statute, the Parole Board is given ‘absolute discretion’ to determine who is
entitled to parole within the boundaries of the factors set forth in [section] 47-7-3.” Hopson v.
Mssissippi .Sfate Parole Board, 976 So.2d 273, 975 (Miss. Ct. App. 2008). “"[he granting of parole or
denial of parole . . . is the exclusive responsibility of the state parole board, which is independent of
the circuit court‘s sentencing authority.” Mitchell v. State, 561 So.2d 103 7, 1039 (Miss. 1990); see

also Johnson v. Miller, 919 So.2d 273, 277 (Miss. Ct. App. 2005) (“In Mississippi, prisoners have ‘no
- 8 _

constitutionally recognized liberty interest in parole.”’) (citations omitted).

In Davis v. State, 429 So.2d 262 (Miss. 1983) the Mississippi Supreme Court held:

A prisoner has no automatic entitlement to parole. lt may be granted or withheld by

the state - to be sure, not arbitrarily - as a matter of grace, That the state holds out the

possibility of parole provides no more than a mere hope that the benefit will be

obtained Greenholtz v. Inmates of the Nebraska Perzal and Correctional Complex,

442 U.S. l, 11, 99 S.Ct. 2100, 2105, 60 L.Ed.2d 668, 677 (1979).

Davis, 429 So. 2d at 262; see also Davis v. Johnsorz, 205 F. Supp. 2d 616, 619 (`N.D. Miss. June 20,
2002) (noting that even a prisoner who may be eligible for parole “holds the smallest liberty interest,
‘no more substantial than the inmate’s hope a hope which is not protected by due process.”’) (citing
Greerlholtz, 422 U.S. at 9). Thus, both state and federal courts have acknowledged that Mississippi
parole statutes do not confer a liberty interest to inmates seeking parole.

As set forth above, to obtain federal habeas corpus relief, Ms. Krickbaum must show that she
has been deprived of a liberty interest protected by the Constitution or other federal law. She has not,
however, identified a liberty interest sufficient to trigger constitutional protections Mississippi’s
parole statute is discretionary, providing only an expectation of parole - which does not rise to the
level of a liberty interest protected by the Constitution. Wansley, 769 F.3d at 312. Finally, “when a
prisoner has no liberty interest in obtaining parole he cannot complain of the constitutionality of
procedural devices attendant to parole decisions.” Ia'. at 312-13 (alteration in original).

ln any event, as to the merits of this claim, Ms. Krickbarun is not eligible for parole under
Mississippi law. She was convicted for aimed robbery on April 7, 2006. Thus, she is serving a
mandatory sentence, with no possibility of parole, as provided by the Mississippi parole statute.

Mississippi Code Annotated section 47-7-3 provides, in relevant part:

(c)(ii) No person shall be eligible for parole who shall, on or after October 1, 1994,
be convicted of robbery, attempted robbery or carjacking as provided in

_9_

Section 97-3-115 et seq., through the display of a firearm or drive-by shooting
as provided in Section 97-3-109. The provisions of this paragraph (c)(ii) shall
also apply to any person Who shall commit robbery, attempted robbery,
carjacking or a drive-by shooting on or after October 1, 1994, through the
display of a deadly weapon

(f) No person shall be eligible for parole Who is convicted or Whose suspended
sentence is revoked after June 30, 1995, except than an offender convicted of
only nonviolent crimes after June 30, 1995, may be eligible for parole if the
offender meets the requirements of subsection (1) and this paragraph For
purposes of this paragraph, “nonviolent crime” means a felony other than
homicide, robbery, [(and other crimes inapplicable to the instant case)].
Miss. Code Ann. § 47-7-3. F or these reasons, Ms. Krickbaum is not entitled to parole based on her
crime of armed robbery,
“Disproportionate Punishment”

Ms. Krickbaurri also argues that her sentence constitutes “disproportionate punishment” in
violation of the Eighth Amendment prohibition against cruel and unusual punishment This allegation
also fails to state a valid claim for federal habeas corpus relief. In Ground Three, Ms. Krickbaum
argues that her sentence violates the Eighth Amendment, based upon her claim that, because her
“health jeopardizes [her] life,” her “prison sentence now makes the judgment literally ‘life.”’ See ECF
Doc. 1 at 8. Again, this claim raises an issue solely under state law and is thus without merit. Under
state law, “[a] sentence that does not exceed the maximum period allowed by statute will not be
disturbed on appeal.” Brown v. State, 875 So.2d 214, 221 (1] 35) (Miss. Ct. App. 2003) (citing Towner
v. State, 837 So.2d 221, 227 (1[ 20) (Miss. Ct. App. 2003)). “The imposition of a sentence is within the
discretion of the trial court, and appellate courts will not review the sentence, if it is within the limits

prescribed by statute.” Id. Ms. Krickbaum received an eighteen-year sentence for armed robbery,

which falls within the statutory limit of three years to life in prison See Miss. Code Ann. § 97-3-79.
_10-

Therefore, Ms. Krickbaum’s claims in this ground for relief must be dismissed
Denial of Parole Eligibility as an Equal Protection Claim

With respect to Ms. Krickbaum’s claim in Ground Four that the denial of parole eligibility
violates her right to equal protection, “[s]uch an allegation, if prove[n], would constitute denial of a
cognizable, federal right.” Thfgpen, 732 F.2d at 1218; Hilliard v. Board of Pardons and Paroles, 759
F.2d 1190, 1193 (5th Cir. 1985) (“equal protection may be violated even though the differential
treatment does not relate to a substantive constitutional right”). However, Ms. Krickbaum bases this
claim on the language of the parole statute stating that “every prisoner who has been convicted of
‘any’ oEense and who has served not less than one fourth of the total of such term may be
released on parole,” subject to specific exceptions ECF Doc. l at 10. As explained in detail above,
parole in Mississippi is discretionary, and Ms. Krickbaum is clearly ineligible for parole based on her
2006 armed robbery conviction Hence, her allegations regarding parole eligibility fail to state a valid
claim for federal habeas corpus relief.

Conclusion

F or the reasons set forth above, the instant petition for a writ of habeas corpus Will be

dismissed for failure to state a claim upon which relief could be granted A final judgment consistent

With this memorandum opinion will issue today.
f°'

SO ORDERED, this, the ij dayofFebruary, 19,
l § t
’ M\/

sENIo`R'JUDGE

 

_11_

